Name: Commission Regulation (EEC) No 305/86 of 12 February 1986 on the maximum total sulphur dioxide content of wine originating in the Community produced before 1 September 1986 and, for a transitional period, imported wine
 Type: Regulation
 Subject Matter: beverages and sugar;  consumption;  production;  food technology;  trade
 Date Published: nan

 Avis juridique important|31986R0305Commission Regulation (EEC) No 305/86 of 12 February 1986 on the maximum total sulphur dioxide content of wine originating in the Community produced before 1 September 1986 and, for a transitional period, imported wine Official Journal L 038 , 13/02/1986 P. 0013 - 0013*****COMMISSION REGULATION (EEC) No 305/86 of 12 February 1986 on the maximum total sulphur dioxide content of wine originating in the Community produced before 1 September 1986 and, for a transitional period, imported wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 44 (6) thereof, Whereas the maximum total sulphur dioxide content of wines other than sparkling and liqueur wines and certain quality wines were reduced by 15 mg per litre with effect from 1 September 1986 by Article 44 of Regulation (EEC) No 337/79, as amended by Regulation (EEC) No 3307/85 (3); whereas, to avoid difficulty in disposing of wine as a result of this change in the rules of production, authorization should be given to offer for direct human consumption after that date wine originating in the Community, with the exception of Portugal, produced before that date and, for a transitional period of one year from that date, wine originating in third countries or in Portugal, provided that its total sulphur dioxide content is in accordance with the Community or as appropriate the Spanish rules in force before 1 September 1986; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The following may be offered for direct human consumption until stocks are exhausted: - wine originating in the Community with the exception of Portugal, produced before 1 September 1986 and - wine originating in third countries or in Portugal and imported into the Community before 1 September 1987, the total sulphur dioxide content of which does not exceed that laid down in Article 44 (1) or (2) (a), as appropriate, of Regulation (EEC) No 337/79 in the version applicable before 1 September 1986. Until stocks are exhausted the following may also be offered for direct human consumption in their country of production and for exportation to third countries - wine originating in Spain produced before 1 September 1986 the total sulphur dioxide content of which is not in excess of the maximum prescribed in the Spanish provisions in force before that date, and - wine originating in Portugal produced before 1 January 1991 the total sulphur dioxide content of which is not in excess of the maximum prescribed in the Portuguese provisions in force before that date. Article 2 This Regulation shall enter into force on 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1986 For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 39. (3) OJ No L 320, 29. 11. 1985, p. 1.